Citation Nr: 0937487	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a left 
inguinal hernia to include as secondary to service-connected 
residuals of a right inguinal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1974 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In July 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  

In December 2008, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In September 2009, the Veteran's representative raised a 
challenge to the Board's decision in December 2008.  Such a 
challenge must be made in either a motion for reconsideration 
under 38 C.F.R. § 20.1000 and § 20.1001 or in a motion of 
clear and unmistakable error under 38 C.F.R. § 20.1400 and 
§ 20.1404.  Such a motion must be filed at the Board.  For 
this reason, the Board is not addressing the argument in this 
decision. 


FINDING OF FACT

A left inguinal hernia was not affirmatively shown to have 
been present during service; the current left inguinal 
hernia, including post-operative residuals, first diagnosed 
after service, is unrelated to a disease, injury, or event of 
service origin; and current left inguinal hernia, including 
post-operative residuals, is not shown to be caused or made 
worse by service-connected residuals of a right inguinal 
hernia.  



CONCLUSION OF LAW

A left inguinal hernia was not incurred in or aggravated by 
service and the current residuals of a left inguinal hernia 
is not proximately due to or aggravated by service-connected 
residuals of a right inguinal hernia.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice is to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO provided with pre- and post- adjudication VCAA notice 
by letters, dated in March 2005 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection, including secondary service 
connection, that is, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service; or evidence that 
a service-connected disability either caused or aggravated a 
nonservice-connected disability.  

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 2004) (to the 
extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).




Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained the Veteran's service 
treatment records and VA records and private medical records. 

The Veteran was afforded a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records show that in March 1976 the 
Veteran had a right inguinal herniorrhaphy.  In July 1976, 
the Veteran complained of tenderness on the left side of the 
lower abdomen.  He stated that he had the same symptoms on 
the left side that he had had prior to his right inguinal 
herniorrhaphy and the symptoms had bothered him since earlier 
that month.  On examination he had some left inguinal 
tenderness with pain on tensing of the abdominal muscles, but 
there was no hernia.  The assessment was a left inguinal 
strain.  On separation examination, a right inguinal hernia 
scar was noted.  The abdomen and viscera were evaluated as 
normal.  

After service, private medical records show that in March 
1980 the Veteran had a right inguinal herniorrhaphy.  And in 
May 1982, he had a right inguinal herniorrhaphy with a Marlex 
mesh.  

On VA examination in May 1984, there was no evidence of a 
hernia on the left side.  

In a rating decision in August 1984, the RO granted service 
connection for residuals of a right inguinal hernia.

Private medical records show that in February 1990 the 
Veteran complained of a bulging mass in the left groin after 
some heavy lifting at work a few weeks earlier.   The Veteran 
then had a left inguinal herniorrhaphy with Marlex mesh.  The 
right inguinal hernia was repaired too. 

In a statement in May 2004, a VA nurse stated that the 
Veteran had had five inguinal hernia repairs and was waiting 
to have his sixth repair.  The repairs had weakened the 
abdominal wall such that he was unable to continue his work 
in construction and that such an occupation would likely 
cause a recurrence of another hernia.   

On VA examination in March 2007, there was a small recurrent 
left inguinal hernia.  

In July 2008, the Veteran testified that his left inguinal 
hernia developed in 1989 after he had a recurrence of his 
right inguinal hernia, and at that time he had been told that 
the right inguinal hernia had weakened his abdominal wall, 
resulting in the left inguinal hernia.    

On VA examination in April 2009 by a board-certified vascular 
surgeon with five years of general surgery training and an 
expert in abdominal hernia conditions, the VA physician noted 
that the Veteran had four right inguinal hernia repairs and a 
single left inguinal hernia repair and in 2006 and in 2008 
the Veteran cancelled surgery for recurrent inguinal hernias.  
The VA physician also noted the opinion of the VA nurse, who 
stated that the Veteran's hernia repairs resulted in a 
weakened abdominal wall, but he commented that the VA nurse 
had not stated that the right inguinal hernia repairs led to 
a weakened left abdominal wall, causing a left inguinal 
hernia.  The VA physician referred to the Veteran's assertion 
that the left inguinal hernia was caused by a left-side 
weakened abdominal wall secondary to the right inguinal 
hernia and multiple right inguinal hernia recurrences and 
repairs.  

On the basis of a review of the Veteran's file, medical 
records, history and physical examination, and in light of 
his training, the VA physician expressed the opinion that the 
Veteran's recurrent left inguinal hernia was not caused by or 
a result of the service-connected right inguinal hernia or 
any abdominal wall weakness that might or might not have 
developed as a consequence of the right inguinal hernia 
repairs. Further, the left inguinal hernia was not aggravated 
as a result of the right inguinal hernia or any abdominal 
wall weakness that might or might not have developed as a 
consequence of the right inguinal hernia repairs. 

The VA physician explained that there was no anatomic or 
physiologic connection between the development of a 
unilateral hernia and subsequent development of a 
contralateral hernia based on repair of the original lesion 
and that a unilateral surgical repair did not in any anatomic 
or physiologic way cause an anatomic defect of the 
contralateral groin or any contralateral weakness of the 
abdominal wall or any contralateral exacerbation. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

On the basis of the service treatment records, a left 
inguinal hernia was not affirmatively shown during service, 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

The service treatment records do show that on one occasion in 
July 1976 the Veteran sustained a left inguinal strain, but 
as the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
left inguinal hernia as there was a single isolated event, 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, as the Veteran 
was separated from service one month later, then service 
connection may be shown by continuity of symptomatology after 
service under 38 C.F.R. § 3.303(b) or by initial diagnosis 
after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service under 38 C.F.R. § 3.303(d). 

As for continuity, after service a left inguinal hernia was 
first diagnosed in 1990 and the Veteran testified that the 
left inguinal hernia developed in 1989, in either event, the 
absence of documented symptoms of a left inguinal abnormality 
from 1976 to 1989 or to 1990 interrupts continuity 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The absence of 
symptoms constitutes negative evidence and opposes the claim.  
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(Negative evidence is to be considered.); see also Dulin v. 
Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. 
Oct. 5, 2007) (The majority in Forshey interpreted negative 
evidence to mean that "which tends to disprove the existence 
of an alleged fact.  The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact).  For this 
reason, service connection for a left inguinal hernia based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), on the question of 
whether there is an association or link between the post-
service left inguinal hernia and an injury, disease, or event 
in service, there is no competent lay or medical evidence 
favorable to the claim.  And the Veteran does not argue that 
there is such an association.  

The Veteran does argue that the left inguinal hernia was 
caused or aggravated by the service-connected right inguinal 
hernia, including the four hernia repairs that weakened the 
abdominal wall, resulting in the left inguinal hernia.  The 
only favorable evidence is the Veteran's own statements and 
testimony. 

As for the Veteran's statements and testimony, no factual 
foundation has been established to show that the Veteran is 
qualified through specialized education, training, or 
experience to offer an opinion on the etiology of the left 
inguinal hernia.  For this reason, to the extent the 
Veteran's lay opinion is offered to prove medical causation, 
the statements and testimony are not competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To the extent the Veteran's testimony is offered as a lay 
opinion, the opinion is a reasonable inference based on the 
Veteran's perception of his case, and the opinion does have 
some probative value on the question of whether the left 
inguinal hernia was caused or aggravated by the service-
connected right inguinal hernia. 

The evidence against the claim of secondary service 
connection consists of the opinion of a VA physician, who is 
a board-certified vascular surgeon and an expert on abdominal 
hernias, who examined the Veteran.  The VA physician is 
competent to offer an opinion by virtually of his education 
and training in the field of vascular surgery.  The VA 
physician expressed the opinion that the Veteran's recurrent 
left inguinal hernia was not caused by or a result of the 
service-connected right inguinal hernia or any abdominal wall 
weakness that might or might not have developed as a 
consequence of the right inguinal hernia repairs.  Further, 
the left inguinal hernia was not aggravated as a result of 
the right inguinal hernia or any abdominal wall weakness that 
might or might not have developed as a consequence of the 
right inguinal hernia repairs. 

The VA physician explained that there was no anatomic or 
physiologic connection between the development of a 
unilateral hernia and subsequent development of a 
contralateral hernia based on repair of the original lesion 
and that a unilateral surgical repair did not in any anatomic 
or physiologic way cause an anatomic defect of the 
contralateral groin or any contralateral weakness of the 
abdominal wall or any contralateral exacerbation.

In balancing the Veteran's lay opinion against the medical 
opinion of the VA physician, the Board finds that the lay 
opinion is less probative, that is, the evidence is of lesser 
value to prove causation or aggravation, which requires 
specialized knowledge, which the Veteran does not have, than 
the opinion of VA physician, who does have the specialized 
education and training, which opposes the claim, and the VA's 
physician's opinion outweighs the Veteran's lay opinion.  

As for the statement of the VA nurse that the Veteran's 
multiple right inguinal hernia repairs had weakened his 
abdominal wall, as the VA physician pointed out, the VA nurse 
did not stated that recurrent right hernia and several 
repairs actually caused the left inguinal hernia.  The VA's 
nurse's statement therefore has no probative value, that is, 
tending to proof, that the recurrent right inguinal hernia 
and several repairs caused the left inguinal hernia.  

To the extent that the statement suggests aggravation, that 
is, that the service-connected disability made the left 
inguinal hernia worse by weakening he abdominal wall, the VA 
physician stated that the left inguinal hernia was not 
aggravated as a result of the right inguinal hernia or of 
abdominal wall weakness that might or might not have 
developed as a consequence of the right inguinal hernia 
repairs.



In balancing the VA's nurse's opinion against the medical 
opinion of the VA physician, the Board finds that the nurse's 
opinion is less probative, that is, the evidence is of lesser 
value to prove aggravation, which requires specialized 
knowledge, which the VA physician has as a board-certified 
vascular surgeon that the VA nurse does not have.  For this 
reason, the VA's physician's opinion outweighs the VA's 
nurse's opinion. 

For the reasons articulated, the preponderance of the 
evidence is against the claim and the benefit-of-the- doubt 
standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left inguinal hernia to 
include as secondary to service-connected residuals of a 
right inguinal hernia is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


